 In theMatter of DOVER SHOEMFG. CO.,EMPLOYERandUNITED SHOE=WORKERS OFAMERICA, CIO,PETITIONERCase No. 1-RC-509.Decided November 4,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner claims to represent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees at the Employer's shoe factory con-stitute a unit appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All production and maintenance employees, excluding clerical andprofessional employees, executives, guards, and supervisors as definedin the Act.5.The Employer's shoe production is seasonal in nature.A normalcomplement during a period of production is approximately 350 em-ployees.Production for spring shoes will not start until the middle orlatter part of November with peak employment during the latter partof December or early part of January.We shall direct that the elec-*Cbairman Herzog and Members Houstonand Gray.80 N. L. R. B., No. 31.139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion be held at or about the peak of the spring production period on adate to be determined by the Regional Director among the employeesin the appropriate unit who are employed during the pay-roll periodimmediately preceding the date of the election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted on a date to be selected by the RegionalDirector subject to the instructions set forth in paragraph 5, above,under the direction and supervision of the Regional Director for theRegion in which this case was heard, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, as amended, among the employees in the unit foundappropriate in paragraph numbered 4, above, who are employedduring the pay-roll period immediately preceding the date of the elec-tion, including employees who do not work during said pay-roll periodbecause they are ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to rein-statement, to determine whether or not they desire to be represented,for purposes of collective bargaining, by United Shoe Workers ofAmerica, CIO.